Case 5:19-cv-01390-VAP-MAA Document 20 Filed 05/15/20 Page 1 of 1 Page ID #:259



   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11   DUJUAN MAURICIO                            Case No. 5:19-cv-01390-VAP (MAA)
  12   FERNANDEZ,

                           Plaintiff,             ORDER ACCEPTING FINDINGS
  13
              v.                                  AND RECOMMENDATIONS OF
  14                                              UNITED STATES MAGISTRATE
       CYNTHIA TAMPKINS et al.,                   JUDGE
  15

  16                       Defendants.
  17

  18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file
  19   herein, and the Report and Recommendation of United States Magistrate Judge.
  20   Further, the time for filing objections has expired and no objections have been
  21   made. The Court accepts the findings and recommendations of the Magistrate
  22   Judge and adopts them as its own findings and conclusions.
  23         IT IS THEREFORE ORDERED that this lawsuit be dismissed without
  24   prejudice.
  25

  26   DATED: May 15, 2020                    ____________________________________
  27                                                  VIRGINIA A. PHILLIPS
                                               UNITED STATES DISTRICT JUDGE
  28
